UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4187



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JUAN SALAZAR-MORENO,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00648-RBH-1)


Submitted:   May 22, 2008                     Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Reginald I. Lloyd, Assistant United
States Attorney, Columbia, South Carolina, Arthur Bradley Parham,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan    Salazar-Moreno    pled   guilty   pursuant      to   a   plea

agreement to assaulting a federal corrections officer in violation

of 18 U.S.C. § 111(a)(1) (2000), and was sentenced to thirty-three

months in prison.       Counsel for Salazar-Moreno has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), alleging

that he has found no meritorious issues for appeal.                      Counsel

acknowledges that the district court complied with Fed. R. Crim. P.

11 at the plea hearing and did not err in refusing to reduce

Salazar-Moreno’s      Guidelines   range     by   three    for   acceptance   of

responsibility pursuant to U.S. Sentencing Guidelines (“USSG”)

§ 3B1.1 (2007).       Salazar-Moreno has filed a pro se supplemental

brief claiming that the district court should have reduced his

Guidelines range pursuant to USSG § 3B1.1 because he was never

charged with or found guilty of the post-plea conduct of which he

was accused.        The Government has declined to file a responding

brief.    Finding no error, we affirm the district court’s judgment.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.    After a thorough Rule 11 hearing at which Salazar-Moreno

admitted his guilt and the voluntariness of his plea, the district

court     adopted    the   findings    contained      in    the    presentence

investigation report (“PSR”), considered the 18 U.S.C. § 3553(a)




                                     - 2 -
(2000) factors, and sentenced Salazar-Moreno to the low end of a

properly calculated Guidelines range.

             Salazar-Moreno's assertions to the contrary, we find that

the district court did not clearly err when it accepted unrefuted

information in the PSR establishing that after Salazar-Moreno

entered his guilty plea, he engaged in similar conduct toward

another prison guard.        Accordingly, it was not error for the

district court to refuse to apply a three-point reduction to

Salazar-Moreno’s     Guidelines     range;   the   Guidelines’   commentary

explicitly provides that a district court may consider whether the

defendant withdrew from criminal conduct when determining whether

to   apply     the    three-point     reduction      for   acceptance    of

responsibility.      See USSG § 3E1.1, cmt. n.1 (2007).

             Accordingly, we affirm the judgment of the district

court.   This court requires that counsel inform Salazar-Moreno in

writing of his right to petition the Supreme Court of the United

States for further review.          If Salazar-Moreno requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may motion this court for leave to

withdraw from representation.        Counsel's motion must state that a

copy thereof was served on Salazar-Moreno.          We dispense with oral

argument   because the    facts and legal     contentions are    adequately




                                    - 3 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 4 -